DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                            J.S., the Father,
                               Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                   GUARDIAN AD LITEM,
                         Appellees.

                            No. 4D21-1923

                           [January 19, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Luis Delgado, Judge; L.T. Case No. 50-2020-DP-000607.

   Thomas J. Butler of Thomas Butler, P.A., Miami Beach, for appellant.

  Andrew Feigenbaum, Appellate Counsel, Children’s Legal Services,
West Palm Beach, and Logan Bartholomew, Certified Legal Intern, Florida
A&M University College of Law, Orlando, for appellee Department of
Children and Families.

    Thomasina F. Moore, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney, Statewide Guardian ad Litem Office, Tallahassee,
for appellee Guardian ad Litem o/b/o J.N., J.S. & J.S.

    ON MOTION FOR REHEARING, REHEARING EN BANC AND/OR CERTIFICATION

PER CURIAM.

   We deny the motion for rehearing, rehearing en banc and/or
certification.

GERBER and LEVINE, JJ., concur.
WARNER, J., dissents with opinion.

WARNER, J., dissenting.

   I would certify the case to the supreme court, as we did in V.S. v.
Department of Children & Families, 322 So. 3d 1153 (Fla. 4th DCA 2021).

     I write, however, to address the motion for rehearing’s reference to me
and my dissenting opinion. In the motion for rehearing, the movant states,
“Warner, J. opined he would hold that § 39.806(1)(f) is unconstitutional .
. . .” (emphasis added). 1 The appellate panel is known, and a quick look
at our court’s website would reveal that the movant has clearly used the
wrong personal pronoun in referring to me. 2 Granted, gendered pronouns
are tricky in this day and age, but “he” is not the default universal personal
pronoun.

    More importantly, this error reveals the tenacious grip that the male
image has in the legal profession to the detriment of women who have
joined the profession in droves since I began practicing forty-eight years
ago. It still is an issue that women are mistaken for court reporters or
paralegals by both judges and lawyers. No man would suffer that same
misidentification, which relegates the woman to a less important role.

   We all need to be cognizant and remove from our thinking the male-
centric image of lawyers and judges. It is not hard, but it requires raising
one’s consciousness of the issue. And it is somewhat of a surprise that it
has persisted for so long. After all, the iconic figure holding the scales of
justice is a lady.

                                *         *          *




1   As this was repeated twice, it does not appear to be a typographical error.

2 I have written on this before. See Gore v. State, 74 So. 3d 1119, 1123 (Fla. 4th
DCA 2011) (Warner, J., concurring) (“It is easy enough to find the gender of a
judge, either from Westlaw or LexisNexis, or by going to a court’s website and
finding the judge’s biography. In this day and age, mistakes like this should not
be made and it shows inattention in brief-writing that should be avoided. My
advice is that if the lawyer does not wish to take the time to find out the gender
of the judge being quoted in the brief, then no personal pronouns should be
used.”)


                                          2